Citation Nr: 1810203	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for coronary artery disease prior to August 12, 2008 and in excess of 60 percent for CAD from August 12, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran had active duty from December 1958 to August 1971, from June 1976 to February 1977, from March 1977 to June 1977, from July 1977 to October 1977, and from May 1978 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A hearing of that transcript that hearing has been associated with the record.

In a March 2016 remand, the Board instructed VA to provide a Statement of the Case to the Veteran and his representative in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case (SOC) was issued in June 2017 and a Supplemental Statement of the Case was issued in October 2017, however, no timely Substantive Appeal was submitted by the Veteran or his representative.  The issues addressed in the June 2017 SOC were not certified to the Board by the RO.  

The Board notes the Veteran's representative submitted an Informal Hearing Presentation dated January 2018 that listed the issues from the June 2017 SOC; however, the representative did not include any discussion of these issues or assert that the issues in the June 2017 SOC were in appellate status.  Based on these facts, the Board finds that the issues addressed in the June 2017 SOC are not in appellate status and are not within the jurisdiction of the Board.  38 C.F.R. § 20.202 (2017); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the appellate period, the Veteran's coronary artery disease is manifested by episodes of acute congestive heart failure and a workload of three METs or less.
CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for coronary artery disease have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial evaluation in excess of 10 percent for his service-connected coronary artery disease (CAD).  The RO granted service connection in the September 2011 rating decision on appeal, assigning a 60 percent evaluation, effective August 12, 2008.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Having carefully considered the claim in light of the record and the applicable law, the Board finds the Veteran's CAD disability is more closely approximated by the criteria for a 100 percent evaluation based acute episodes of congestive heart failure in October 2001 and March 2011, and an average workload approximating 1-3 METS as shown on VA examinations dated December 2002, October 2014, and October 2017.  

The Veteran's coronary artery disease has been evaluated under Diagnostic Code 7005.  Under this diagnostic code, a 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating contemplates chronic congestive heart failure; a workload of three METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.   

The Board notes a December 2002 VA examination shows the Veteran reported that he was able to walk one flight of stairs or approximately 50 yards before becoming winded.  While the VA examiner did not provide exercise testing with METs results, the Board interprets this estimation of the Veteran's workload as between 1-3 METs.  See VA examination dated December 2002.  Left ventricular diastolic dysfunction was noted with an ejection fraction ratio of 65 percent.  

Private treatment records dated August 12, 2008 showed an ejection fraction of 50%, serving as the basis for the effective date for a 60 percent evaluation.  See Rating decision dated September 2011.  

In June 2010, VA examination showed interview based METs level of 6.3 based on symptoms of fatigue, and ejection fraction of 47 percent.  While the June 2010 VA examination showed a higher METs level, VA examinations in October 2014 and October 2017 show interview based METs level of between 1 and 3 based on symptoms of syncope.  In addition to the VA examinations, the Board has reviewed VA and private treatment records.  The Board notes evidence of congestive heart failure in October 2001 and March 2011.  

Before proceeding with its analysis, the Board notes that VA examiners provided the level of METs based on estimation rather than through laboratory determination, such as a stress test.  VA examiners opined stress testing is contraindicated for the Veteran due to severe service-connected pulmonary disease.  Id.  VA examiners have also indicated that the Veteran's metabolic performance is impacted by his pulmonary sarcoidosis.  With these factors in consideration, the Board finds the evidence of record indicates severe, progressive cardiac disability throughout the appellate period.  
Importantly, at the beginning and end of the appellate period, the Veteran manifested METs level of between 1 and 3 based on symptoms of syncope and congestive heart failure.  

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 100 percent for coronary artery disease have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).


ORDER

Entitlement to an initial evaluation of 100 percent for coronary artery disease is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


